Opinión concurrente del
Juez Asociado Señor Negrón García.
Suscribimos la decisión del Tribunal. Por interacción de los Arts. 1802 y 1868 del Código Civil, 31 L.P.R.A. sees. 5141 y 5298, la causa de acción por libelo nace cuando la persona perjudicada conoce la publicación de la noticia li-belosa y no desde la fecha cuando efectivamente se haya publicado. Ello recoge la esencia de la teoría cognoscitiva tradicional del daño en materia de responsabilidad civil extracontractual.
No obstante, preocupa que esta norma pudiera malin-terpretarse y de que una mera alegación en cuanto a que se conoció de la información difamatoria en una fecha es-pecífica posterior a su publicación, establezca, en conclu-sión, que en ese momento nació la causa de acción.
Bajo la dinámica de los artículos antes mencionados, hemos de presumir que el perjudicado supo del daño desde la publicación. De no coincidir ambos momentos, recaerá sobre él establecer que su causa de acción fue presentada a tiempo. A estos efectos resulta esclarecedor lo expresado por H.M. Brau del Toro, en su obra Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., Vol. 1, Cap. VIII, 1987, pág. 441:
La doctrina concurre sustancialmente en que parece que debe presumirse que el perjudicado supo del daño en el mo-mento mismo del acto culposo o negligente —excepto en sitúa-*338ciones como aquélla en que el perjudicado sufre una lesión crá-neo-cerebral y está inconsciente por varias semanas o meses— y que, en todo caso, tiene la carga de la prueba para establecer que obtuvo conocimiento del daño en una fecha posterior. L. Diez Picaso, id. De todos modos, esto no altera nada, ya que el perjudicado-demandante tiene siempre la carga de la prueba de todos los hechos determinantes del elemento indispensable del daño en la acción judicial resarcitoria, aun en casos de respon-sabilidad absoluta.
Esta presunción está avalada por la lógica y los criterios de alta probabilidad, razón fundamental de las presunciones. El alcance a las masas de los medios de difusión pública —periódicos, radio, televisión— la validan. Así establecemos una fina correlación entre el hecho básico y el presumido. Claro está, la eficacia de esta presunción dependerá de una evaluación de los factores individuales del demandante, su accesibilidad a la noticia libelosa y su mayor o menor alcance de difusión.